Citation Nr: 0714372	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served in the Army National Guard from May 1965 
to May 1971, with a period of Active Duty for Training 
(ACDUTRA) from November 28, 1965 to May 5, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing in January 
2007 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

The Board notes that the veteran served in the Pennsylvania 
National Guard.  A review of the service medical records 
associated with the claims folder only account for the 
veteran's time on ACDUTRA.  It appears that the RO/AMC 
contacted the National Personnel Records Center (NPRC) in 
April 2003.  However, these records are not complete.  Given 
the veteran's claim that his hearing loss was incurred in 
and/or aggravated during his time in service, the RO/AMC must 
obtain the veteran's missing service medical records from the 
veteran's unit in Pennsylvania.


After obtaining any outstanding service medical records, if 
such new evidence pertains to the veteran's claim of 
entitlement to service connection for hearing loss, the 
veteran must then be afforded a new VA audiological 
examination to determine the nature and etiology of his 
current bilateral hearing loss.  As the Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
appropriate notice of VA's duties to 
notify and assist him, compliant with 
current case law.

2.  The RO/AMC should take appropriate 
steps to verify the veteran's 
Pennsylvania Army National Guard 
service and secure all additional Army 
National Guard service medical records 
or alternative records for the veteran 
through official channels or from any 
other appropriate source, including the 
Office of the Adjutant General.  These 
records should be associated with the 
claims folder.  If there are no 
records, documentation used in making 
that determination should be set forth 
in the claims folder.

3.  A search for the veteran's Army 
National Guard personnel records, 
including performance evaluation 
reports, from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, must be undertaken.  
These records should be associated with 
the claims folder.  If there are no 
records, documentation used in making 
that determination should be set forth 
in the claims folder.

4.  After receipt of the aforementioned 
records, if the RO/AMC determines that 
evidence that bears upon the veteran's 
claim for bilateral hearing loss is 
received, the veteran must then be 
scheduled for a new VA audiological 
examination.  The examiner should 
review the veteran's claims folders in 
their entirety in conjunction with the 
examination.  

The audiological examination should 
include an explanation of the nature 
and etiology of the veteran's hearing 
loss and whether any noise exposure 
during service caused any pre-existing 
hearing loss to be increased beyond the 
natural progression of the condition.  
The examiner should address any 
relevant documents in the record and 
thereafter, provide a medical opinion 
as to whether it is at least as likely 
as not that the veteran's hearing loss 
is related to or aggravated by the 
veteran's exposure to noise in service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



